Endicott, J.
It is difficult to give any construction to this obscure and illiterate agreement, which does not seem to be in conflict with some of its provisions. It begins with the statement that the two plaintiffs only have entered into a partnership and have agreed to employ John Haskell as treasurer, and makes provision for the payment of his services. It then proceeds to allow John Haskell to furnish capital^ for the firm, and provides for the division of profits and losses among all of them as if partners. The master has found that both the plaintiffs and the defendant were partners, and no exception is taken thereto.
In determining whether the “ten per cent on the business,” which John Haskell is to receive for his services as treasurer*, means ten per cent on the profits, or ten per cent on the whole amount of the business, we are to bear in mind that John Haskell is a partner, and all the provisions which relate to the amounts he is to receive are provisions touching his share as a partner. Ordinarily, such share would of course come out of the profits, in the absence of express words showing that he was to have payment made to him in any other way. The language *582“ ten per cent on the business ” thus used in articles of copartnership, and as indicating the portion of the share one partner is to receive, do not necessarily mean ten per cent of the whole business, if such meaning is inconsistent with other provisions of the articles and the evident purpose for which they were formed. They cannot mean that John Haskell is to have ten per cent of the gross amount of the business absolutely, as if he were a stranger to the firm, because, if there are no profits, but on the contrary large losses, John Haskell might have to pay back the whole or a part of the money so received.
And we are of opinion, taking all the provisions together, and in view of the fact that they were partners, and that John Haskell is to take his chance of the losses, that the fair construction of the clause “ ten per cent on the business,” means ten per cent of the result of the business of the partnership, that is, ten per cent of the profits. This view is in accordance with the practical construction put upon the contract by the parties.

Decree affirmed.